                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                           FORT WORTH DIVISION

CHERILYN PATRICIA PARSONS,                 §
                                           §
      Plaintiff,                           §
                                           §
v.                                         §    Civil Action No. 4:19-cv-00103-P-BP
                                           §
ANDREW M. SAUL,                            §
Commissioner of Social Security,           §
                                           §
                                           §
      Defendant.                           §

ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      The United States Magistrate Judge made Findings, Conclusions, and a

Recommendation in this case. See ECF No. 23. No objections were filed, and the

Magistrate Judge’s Recommendation is ripe for review. The undersigned reviewed the

proposed Findings, Conclusions, and Recommendation for plain error. Finding none, the

undersigned District Judge believes that the Findings and Conclusions of the Magistrate

Judge are correct, and they are accepted as the Findings and Conclusions of the Court.

      Accordingly, it is ORDERED that the decision of the Commissioner is

REVERSED and the case is REMANDED for further administrative proceedings.

      SO ORDERED on this 28th day of January, 2020.




                            Mark T. Pittman
                            UNITED STATES DISTRICT JUDGE
